DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on May 27, 2020.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. (USP: 2015/0215981).

As per claim 1 Patil teaches a communications device comprising a transmitter configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications (Paragraph 0058 FIG. 2 illustrates an example of a wireless communication system 200 in which UEs 115 a-c are engaged in D2D communications ), 
(Paragraph 0057 The communication links 125 shown in system 100 may include uplink (UL) transmissions from a UE 115 to a base station 105, or downlink (DL) transmissions, from a base station 105 to a UE 115 over DL carriers. They may also represent D2D communication links), and
 a controller for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals in accordance with a device to device communications (Paragraph 0058 One or more UEs 115 may establish D2D communications within the coverage area 110-a of a base station 105-a. ), wherein the controller is provided with at least one of
 an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network, and an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol, when 
depending on the indication provided by the mobile communications network and the configuration of the one or more of the second communications resources, to transmit signals to the one or more other communications devices via the second communications resources or receiving signals from the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol (Paragraph 0059, 0061 one or more UEs 115 are about to leave the coverage area 110-a of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a. That is, the UEs 115 may determine which resources to use within a set of resources indicated by the serving base station 105-a. ). 

As per claim 2 Patil teaches the communications device as claimed in claim 1, wherein the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined classes of communications devices (Paragraph 0061, 0064 In some cases, a UE 115 may be in a radio resource control (RRC) idle state while operating in D2D communications Mode 2. example, a UE 115-a may send a mode switching request to base station 105-a prior to switching to Mode 2.). 

As per claim 3 Patil teaches the communications device as claimed in claim 1, wherein the controller is provided with one of a predetermined plurality of classes, each of the predetermined classes indicating an access class, each access class having associated therewith an access probability level and a wait time, and the controller is configured in combination with the transmitter to determine in accordance with the access probability whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received (Paragraph 0065, 0079 the switching parameter module 515 may determine that one or more mode switching parameters have been satisfied and wait until a time period has elapsed before switching to a different D2D mode. In one embodiment, the mode switching parameter may be an indication from a user application. The UE 115 may wait until the hysteresis parameters are met before reconnecting with a base station 105-a or switching D2D modes. ). 

As per claim 4 Patil teaches the communications device as claimed in claim 1, wherein the controller is configured in combination with the transmitter and the receiver to determine in accordance with predetermined conditions whether the communications device is within a coverage area for transmitting or receiving radio signals via the wireless access interface provided by a mobile communications network, and if the communications device is determined to be within the coverage area of the mobile communications network and has received the indication of communications resources for transmitting signals to one or more other communications devices, when within a coverage area of the mobile communications network, then depending on the indication and the configuration of the one or more of the first communications resources, to transmit the signals to the one or more other communications devices via the first communications resources allocated by the mobile communications network in accordance with a first mode of operation, or depending on the indication and the configuration of the one or more of the second communications resources, to transmit  (Paragraph  0006, 0008, 0047, 0048 Each base station has a coverage range, which may be referred to as the coverage area of the cell. D2D communications involve direct wireless communications between UEs either within or beyond the coverage area of a base station. D2D communications may be facilitated by scheduling transmissions from a base station if the devices are within a coverage area. Upon entering the coverage area, the UE may receive system information with a pool of resources for use in D2D communications. The UE may switch to an intermediate mode based on distributed transmission schedule using the pool of resources indicated by the base station). 

As per claim 5 Patil teaches the communications device as claimed in claim 1, wherein the controller is configured in combination with the transmitter and the receiver to transmit the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the (Paragraph 0059, 0061 After the transition to Mode 2, a UE 115 may continue to monitor for, and receive indications from the base station 105-a conveying a pool of resources to use for distributed transmission scheduling. the transition to Mode 2 may be initiated by the user through an application on the UE 115. In other cases, the transition is initiated based on the determination that certain switching parameters have been met. ). 

As per claim 6 Patil teaches the communications device as claimed in claim 1, wherein first communications resources and the second communications resources include one or more communications resources which are the same (Paragraph 0068, 0069 The UEs 115 may communicate directly using D2D communications Mode 3. Mode 3 may be based on distributed transmission utilizing a preconfigured resource pool. If one or more UEs 115 enter the coverage are 110-b of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a). 

As per claim 7 Patil teaches the communications device as claimed in claim 1, wherein the controller is configured in combination with the receiver to receive, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second (Paragraph 0026-0029 means for establishing communications with one or more other UEs according to a first D2D mode, the first D2D mode based at least in part on a preconfigured pool of transmission resources; means for receiving system information from a base station allocating a pool of resources for transmission). 

As per claim 8 Patil teaches a communications device comprising a transmitter circuitry configured to transmit signals to one or more other communications devices via a wireless access interface to perform device-to-device communications (Paragraph 0058 FIG. 2 illustrates an example of a wireless communication system 200 in which UEs 115 a-c are engaged in D2D communications ), a receiver circuitry configured to receive signals from the one or more other communications devices via the wireless access interface (Paragraph 0057 The communication links 125 shown in system 100 may include uplink (UL) transmissions from a UE 115 to a base station 105, or downlink (DL) transmissions, from a base station 105 to a UE 115 over DL carriers. They may also represent D2D communication links), and a controller circuitry for controlling the transmitter and the receiver to transmit or to receive the signals via the wireless access interface to transmit or to receive data represented by the signals in accordance with a device to device communications (Paragraph 0058 One or more UEs 115 may establish D2D communications within the coverage area 110-a of a base station 105-a. ), wherein the controller circuitry is provided with at least one of 
(Paragraph 0059, 0061 one or more UEs 115 are about to leave the coverage area 110-a of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a. That is, the UEs 115 may determine which resources to use within a set of resources indicated by the serving base station 105-a. ).

As per claim 9 Patil teaches the communications device of claim 8, wherein the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of operation is dependent upon one of a plurality of predetermined classes of communications devices (Paragraph 0061, 0064 In some cases, a UE 115 may be in a radio resource control (RRC) idle state while operating in D2D communications Mode 2. example, a UE 115-a may send a mode switching request to base station 105-a prior to switching to Mode 2.).  

As per claim 10 Patil teaches the communications device of claim 8, wherein the controller circuitry is provided with one of a predetermined plurality of classes, each of the predetermined classes indicating an access class, each access class having associated therewith an access probability level and a wait time, and the controller circuitry is configured in combination with the transmitter circuitry to determine in accordance with the access probability whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received indication at a current time, and if the communications device cannot transmit signals at the current time according to the access probability waiting for the wait time (Paragraph 0065, 0079 the switching parameter module 515 may determine that one or more mode switching parameters have been satisfied and wait until a time period has elapsed before switching to a different D2D mode. In one embodiment, the mode switching parameter may be an indication from a user application. The UE 115 may wait until the hysteresis parameters are met before reconnecting with a base station 105-a or switching D2D modes. ).  

As per claim 11 Patil teaches the communications device of claim 8, wherein the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry to: determine in accordance with predetermined conditions whether the (Paragraph  0006, 0008, 0047, 0048 Each base station has a coverage range, which may be referred to as the coverage area of the cell. D2D communications involve direct wireless communications between UEs either within or beyond the coverage area of a base station. D2D communications may be facilitated by scheduling transmissions from a base station if the devices are within a coverage area. Upon entering the coverage area, the UE may receive system information with a pool of resources for use in D2D communications. The UE may switch to an intermediate mode based on distributed transmission schedule using the pool of resources indicated by the base station).

As per claim 12 Patil teaches the communications device of claim 8, wherein the controller circuitry is configured in combination with the transmitter circuitry and the receiver circuitry to transmit the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol by performing a contentious access procedure for the second communications resources (Paragraph 0059, 0061 After the transition to Mode 2, a UE 115 may continue to monitor for, and receive indications from the base station 105-a conveying a pool of resources to use for distributed transmission scheduling. the transition to Mode 2 may be initiated by the user through an application on the UE 115. In other cases, the transition is initiated based on the determination that certain switching parameters have been met. ).

As per claim 13 Patil teaches the communications device of claim 8, wherein first communications resources and the second communications resources include one or more communications resources which are the same  (Paragraph 0068, 0069 The UEs 115 may communicate directly using D2D communications Mode 3. Mode 3 may be based on distributed transmission utilizing a preconfigured resource pool. If one or more UEs 115 enter the coverage are 110-b of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a).

As per claim 14 Patil teaches a communications method performed by a communications device, the method comprising:
 transmitting signals to one or more other communications devices via a wireless access interface to perform device-to-device communications  (Paragraph 0058 FIG. 2 illustrates an example of a wireless communication system 200 in which UEs 115 a-c are engaged in D2D communications ), receiving signals from the one or more other communications devices via the wireless access interface(Paragraph 0058 One or more UEs 115 may establish D2D communications within the coverage area 110-a of a base station 105-a. ), and receiving an indication of one or more first communications resources of the wireless access interface which can be allocated on request to the communications device by a mobile communications network for transmitting signals to one or more other communications devices(Paragraph 0057-0059 UEs are about to leave the coverage area 110-a of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a. That is, the UEs may determine which resources to use within a set of resources indicated by the serving base station 105-a.) or receiving signals from the one or more other communications devices in accordance with the first mode of operation, when the communications device is within a coverage area provided by the mobile communications network (Paragraph 0059, 0061 one or more UEs 115 are about to leave the coverage area 110-a of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a. That is, the UEs 115 may determine which resources to use within a set of resources indicated by the serving base station 105-a. ); an indication of one or more second communications resources of the wireless access interface which can be used by the communications device for transmitting signals to one or more other communications devices or receiving signals from the one or more other communications devices in accordance with a second mode of operation using device to device communications protocol (Paragraph 0010, 0059, 0061  the UE may receive system information with a pool of resources for use in D2D communications. The UE may switch to an intermediate mode based on distributed transmission schedule using the pool of resources indicated by the base station ), when the communications device is within the coverage area provided by the mobile communications network; from the mobile communications network, an indication of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation or the second communications resources of the wireless access interface for performing device to device communications in accordance with the second mode of (Paragraph 0059, 0061 one or more UEs 115 are about to leave the coverage area 110-a of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a. That is, the UEs 115 may determine which resources to use within a set of resources indicated by the serving base station 105-a. ). 

As per claim 15 Patil teaches the method of claim 14, wherein the indication received by the communications device of whether the communications device can use at least one of the first communications resources of the wireless access interface for performing device-to-device communications in accordance with the first mode of operation, and the second communications resources of the wireless access interface for performing (Paragraph 0061, 0064 In some cases, a UE 115 may be in a radio resource control (RRC) idle state while operating in D2D communications Mode 2. example, a UE 115-a may send a mode switching request to base station 105-a prior to switching to Mode 2.). 

As per claim 16 Patil teaches the method of claim 14, further comprising: providing, to the communications device, one of a predetermined plurality of classes, each of the predetermined classes indicating an access class, each access class having associated therewith an access probability level and a wait time; and determining, in accordance with the access probability, whether the communications device can transmit signals via the first communications resources or the second communications resources depending on the received indication at a current time, and if the communications device cannot transmit signals at the current time according to the access probability waiting for the wait time (Paragraph 0065, 0079 the switching parameter module 515 may determine that one or more mode switching parameters have been satisfied and wait until a time period has elapsed before switching to a different D2D mode. In one embodiment, the mode switching parameter may be an indication from a user application. The UE 115 may wait until the hysteresis parameters are met before reconnecting with a base station 105-a or switching D2D modes. ).

(Paragraph  0006, 0008, 0047, 0048 Each base station has a coverage range, which may be referred to as the coverage area of the cell. D2D communications involve direct wireless communications between UEs either within or beyond the coverage area of a base station. D2D communications may be facilitated by scheduling transmissions from a base station if the devices are within a coverage area. Upon entering the coverage area, the UE may receive system information with a pool of resources for use in D2D communications. The UE may switch to an intermediate mode based on distributed transmission schedule using the pool of resources indicated by the base station).  

As per claim 18 Patil teaches the method of claim 14, further comprising: transmitting the signals to the one or more other communications devices via the second communications resources in accordance with the second mode of operation using the device to device communications protocol by performing a contentious access procedure for the second communications resources (Paragraph 0059, 0061 After the transition to Mode 2, a UE 115 may continue to monitor for, and receive indications from the base station 105-a conveying a pool of resources to use for distributed transmission scheduling. the transition to Mode 2 may be initiated by the user through an application on the UE 115. In other cases, the transition is initiated based on the determination that certain switching parameters have been met. ).

As per claim 19 Patil teaches the method of claim 14, wherein first communications resources and the second communications resources include one or more (Paragraph 0068, 0069 The UEs 115 may communicate directly using D2D communications Mode 3. Mode 3 may be based on distributed transmission utilizing a preconfigured resource pool. If one or more UEs 115 enter the coverage are 110-b of the cell, they may transition to a D2D communications Mode 2. Mode 2 may be based on distributed transmission scheduling using a pool of resources allocated by base station 105-a.  ).  

As per claim 20 Patil teaches the method to claim 14, further comprising: receiving, periodically, from the mobile communications network, information identifying at least one of the first communications resources of the wireless access interface or the second communications resources of the wireless access interface (Paragraph 0075 Each of these components may be in communication with each other. The D2D communications module 410-a may include a communications establishment module 505, a mode selection module 510, and a switching parameter module 515. The receiver 405-a and the transmitter 415-a may perform the functions of the receiver 405 and the transmitter 415, of FIG. 4, respectively. ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Conclusion


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988571-272-3988[ 4 ]571-272-3988[ 4 ].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468